Affirmed; Opinion Filed May 12, 2016.




                                             In The
                                Court of Appeals
                         Fifth District of Texas at Dallas
                                      No. 05-15-00969-CR
                                      No. 05-15-00972-CR

                            PHYLLIS RENAY BURNS, Appellant
                                         V.
                             THE STATE OF TEXAS, Appellee

                      On Appeal from the 194th Judicial District Court
                                   Dallas County, Texas
                     Trial Court Cause Nos. F15-52149-M, F15-54887-M

                             MEMORANDUM OPINION
                 Before Chief Justice Wright, Justice Bridges, and Justice Lang
                                    Opinion by Justice Lang
   A grand jury indicted Phyllis Renay Burns, appellant, for assault on a public servant and

retaliation. Appellant entered an open plea of guilty and judicially confessed to both charges. The

trial court sentenced her to four years’ imprisonment in each case. Appellant filed a motion for

new trial in both cases. The trial court denied both motions. Appellant timely appealed.

   On appeal, appellant’s counsel filed a motion to withdraw as counsel accompanied by a brief

in which she cites Anders v. California, 386 U.S. 738 (1967), and concludes the record contains

no reversible error to raise any arguable issues for appeal. The brief presents a professional

evaluation of the record showing there are no arguable grounds to advance. See High v. State,

573 S.W.2d 807, 811 (Tex. Crim. App. [Panel Op.] 1978). Counsel delivered a copy of the brief
to the appellant. We advised appellant of her right to file a pro se response. However, appellant

did not file a pro se response.

   “When an Anders brief is filed, our duty is to determine whether there are any arguable

grounds for reversal, and if so, to remand the case to the trial court for the appointment of new

counsel to address the issues.” In Interest of Ka.D., No. 05-15-01185-CV, 2015 WL 9481441, at

*1 (Tex. App.–Dallas Dec. 29, 2015, no pet.) (citing Beldsoe v. State, 178 S.W.3d 824, 827 (Tex.

Crim. App. 2005)).

   We have reviewed the entire record and the Anders brief. See id. We agree there is no

arguable ground for reversal in the record and the appeal is frivolous and without merit. See

Beldsoe, 178 S.W.3d at 827. Accordingly, we affirm the trial court’s conviction of appellant for

assault on a public servant and for retaliation.

   We grant counsel’s motion to withdraw and affirm the trial court’s judgment.



                                                         /Douglas S. Lang/
                                                         DOUGLAS S. LANG
                                                         JUSTICE


Do Not Publish
TEX. R. APP. P. 47.2(b)
150969F.U05




                                                   –2–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PHYLLIS RENAY BURNS, Appellant                       On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00969-CR     V.                            Trial Court Cause Nos. F15-52149-M
                                                     Opinion delivered by Justice Lang. Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Bridges
                                                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of May, 2016.




                                               –3–
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                      JUDGMENT

PHYLLIS RENAY BURNS, Appellant                       On Appeal from the 194th Judicial District
                                                     Court, Dallas County, Texas
No. 05-15-00972-CR    V.                             Trial Court Cause No. F15-54887-M
                                                     Opinion delivered by Justice Lang. Chief
THE STATE OF TEXAS, Appellee                         Justice Wright and Justice Bridges
                                                     participating.

       Based on the Court’s opinion of this date, the judgment of the trial court is AFFIRMED.


Judgment entered this 12th day of May, 2016.




                                               –4–